DETAILED ACTION
Continued Examination Under 37 CFR 1.114 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been  timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 8/12/2020 has been entered. 

Notice to Applicant
This action is in reply to the  filed on 8/12/2020.  
Claims 1-36 have been cancelled.
Claims 37-54 are new.
Claim 37-54  currently pending and have been examined.

Response to Amendments
The Applicant’s amendments, and cancellation, of the claims as currently submitted have been noted by the Examiner.  Said amendments, and cancellation(s), are not sufficient to overcome the rejections previously set forth under 35 U.S.C. §101.  As such, said rejections are herein maintained for reasons set forth below.
With the cancellation of claims 37-54, applicant has successfully overcome the Examiner’s 35 USC 103 rejection and Examiner withdraws his 35 USC 103 rejection. Burrris et al. and Ivanoff et al. do not teach “estimating patient financial responsibility; maintaining and updating a unique data capture, and an enabling and accounting system that both tracks and synchronizes with a hospital, surgical center or medical provider's patient accounting system; a digital platform for dynamic balance adjusting automatic payment plans which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt thereby enabling the securing of patients' known and unknown financial responsibility on or at the time of service,” etc.

Specification
New Matter
The amendment filed 8/12/2020 is objected to under 35 U.S.C. 132 because it introduces new matter into the disclosure. 35 U.S.C. 132 states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
	The newly added recitation of “maintaining and updating a unique data capture, and an enabling and accounting system that tracks a hospital, surgical center or medical provider's patient accounting system; which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt” claims 37, 43, and 49 appears to constitute new matter.  In particular, Applicant does not point to, nor was the Examiner able to find, any support “maintaining and updating a unique data capture, and an enabling and accounting system that tracks a hospital, surgical center or medical provider's patient accounting system; which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt” within the specification as originally filed.  As such, Applicant is respectfully requested to clarify the above issues and to specifically point out support for the newly added limitations in the originally filed specification and claims.
	Applicant is required to cancel the new matter in the reply to this Office action.

Claim Objections
New Matter
The amendment filed 8/12/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “maintaining and updating a unique data capture, and an enabling and accounting system that tracks a hospital, surgical center or medical provider's patient accounting system; which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt.” Applicant is required to cancel the new matter in the reply to this Office Action.
Improper Dependent Claim
Claim 48 is dependent on canceled claim 25. Appropriate correction is required.

Claim Rejections - 35 USC § 112
112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

New Matter 
Claims 37, 43, and 49 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The subject matter “maintaining and updating a unique data capture, and an enabling and accounting system that tracks a hospital, surgical center or medical provider's patient accounting system; which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt” is not properly described in the application as filed.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 37-54 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and therefore fall within the “Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception 
Claim(s) 37, 43 and 49 is/are directed to the abstract idea of “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. (Applicant’s Specification, Abstract, paragraph(s) [0001], [0007]), etc., as explained in detail below, and thus grouped as a certain method of organizing human interactions. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea. Accordingly, claims 37-54 recite an abstract idea.
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. The limitation of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information,” etc. is a process, that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “executed by a computer/processor,” nothing in the claims elements preclude the steps from practically being performed in the mind. For example, but for the “executed by a computer/processor” language, the limitation of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information,” etc., as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable Mental Processes” (observation, evaluation, judgment, opinion) grouping of abstract ideas. Accordingly, claims 37-54 recite an abstract idea. 
The claim(s) recite(s), in part, methods for performing the steps of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information,” etc., that is “performing dynamic balance adjustments and proving automated payment plan management accounting systems,” etc. which is a method of managing personal behavior or relationships or interactions between people (social activities, teaching, following rules, instructions)/fundamental economic principles or practices (hedging, insurance, mitigating risk) and thus grouped as a certain method of organizing human interactions. Accordingly, claims 37-54 recite an abstract idea.
This judicial exception is not integrated into a practical application because the generically recited additional computer elements (i.e. processors, computers, networks (Applicant’s Specification [0038]), etc.) to perform steps of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information,” etc. do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and this is nothing more than an attempt to generally link the product of nature to a particular technological environment. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limit on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations (i.e. processors, computers, networks, etc.) only store and retrieve information and perform repetitive calculations, and these are well-understood, routine, conventional computer functions as recognized by the Symantec, TLI, and OIP Techs. court decisions listed in MPEP § 2106.05(d)(II). These court decisions indicate that more collection or receipt of data over a network is a well-understood, routine and conventional function when it is claimed in a 
The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The additional elements amount to no more than generic computer components that serve to merely link the abstract idea to a particular technological environment (i.e. processors, computers, networks, etc.). At paragraph(s) [0038], Applicant’s specification describes conventional computer hardware for implementing the above described functions including “processors, computers, networks,” etc. to perform the functions of “estimating patient financial responsibility, extracting data, identifying self pay balances, synchronizing patient account changes, managing fluctuations in self pay balances, applying changes, modifying auto payment plans, aggregating charges and adjustments, obtaining eligibility data, posting payment and plan adjustment information”, etc. The recited “processors, computers, networks,” etc. does/do not add meaningful limitations to the idea of beyond generally linking the system to a particular technological environment, that is, implementation via computers. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, claims 37-54 do not amount to significantly more than the underlying abstract idea of “an idea of itself” (Alice). 
Dependent claim(s) 38-42, 44-47 and 50-54 include(s) all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. 
The dependent claims merely specify which information is used for various calculations, or provide further mental processes, but these do not change that the process can be performed in the mind.
Although the dependent claims 38-42, 44-47 and 50-54 add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of certain method of organizing human interactions, and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as independent claim(s) 37, 43 and 49.

Response to Arguments
Applicant’s arguments filed 8/12/2020 with respect to claims 37-54 have been fully considered and they are partially persuasive. Applicant’s arguments will be addressed herein below in the order in which they appear in the response filed 8/12/2020.
Applicant’s arguments filed on 8/12/2020 with respect to claims 37-54 have been fully considered but are moot in view of the new ground(s) of rejection.
Applicant argues that (A) Burrris et al. and Ivanoff et al. do not render obvious the present invention because Burrris et al. and Ivanoff et al. do not disclose “estimating patient financial responsibility; maintaining and updating a unique data capture, and an enabling and accounting system that both tracks and synchronizes with a hospital, surgical center or medical provider's patient accounting system; a digital platform for dynamic balance adjusting automatic payment plans which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt thereby enabling the securing of patients' known and unknown financial responsibility on or at the time of service,” etc. in the previously presented and/or presently amended claims, (B) the Applicant’s claimed invention is directed to statutory matter.
103 Responses
In response to Applicant’s argument (A), Applicant’s arguments with regard to the application of Burrris et al. and Ivanoff et al. to the new limitations have been found persuasive. Burrris et al. and Ivanoff et al. do not teach “estimating patient financial responsibility; maintaining and updating a unique data capture, and an enabling and accounting system that both tracks and synchronizes with a hospital, surgical center or medical provider's patient accounting system; a digital platform for dynamic balance adjusting automatic payment plans which in the absence of such unique features would be static or non-adjustable and thereby restrict the host hospital or medical provider ability to prevent further occurrence of patient debt thereby enabling the securing of patients' known and unknown financial responsibility on or at the time of service.” Applicant has 
101 Responses
As per Applicant’s argument (B), Applicant’s remarks with regard to the statutory nature of Applicant’s claimed invention are addressed above in the Office Action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. COLEMAN whose telephone number is (571) 270-7788.  The examiner can normally be reached on Monday through Thursday 7:30a-5:00p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT W MORGAN can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. P. C./
Examiner, Art Unit 3626



/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626